Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 11/22/21.
Claims 1-20 are pending.
The effective filing date for this application is 5/22/2019.
Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive.
Applicant has amended the claims with new limitations.  The amended claims are addressed below.
Applicant argues the prior art cited does not teach the first client device, in coordination with second client device, select a subset of the region to allocate.  This argument is not persuasive.  According to paragraph 0074 of Stabrawa, the clients contribute to modify the attributes/metadata, such as the region metadata, which affect what/how the region is allocated.  The clients contribute to indicate what region is available for allocation and how it is allocated.  The region metadata is used in the allocation process (0074, 0099, 0100, 0107-0109, 0128). Therefore, the clients do “coordinate” to the allocation process as the clients’ actions have effect on the allocation process.  It is maintained that the prior art cited does teach the first client device, in coordination with second client device, select a subset of the region to allocate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stabrawa et al (US20160077966; “Stabrawa”, PD: 03/17/2016).
As to claim 1, 15:
Stabrawa teaches a non-transitory computer-readable storage medium (0195), and associated computer method (0220), comprising a plurality of instructions (instructions or computer code; 0042, 0058) executable with a processor, the instructions including:
instructions executable to receive, at a first client device from a component in the first client device, a request to allocate a portion of memory (receive request to allocate memory; 0018-0020, 0024), wherein a memory appliance and the first client device are on a network (memory appliance and clients on network interconnect 140; 0019; Fig. 1), and a region of memory of the memory appliance is allocated as external memory prior to receipt of the request to allocate the portion of memory at the first client device (allocated virtual address space; 0163-0164), wherein the external memory is external to the first client device and a second client device, but is primary memory to the first client device and second client device (allocated external primary memory is external to clients; 0024, 0017-0019); 
instructions executable to select, at the first client device in coordination with the second client device and in response to the request to allocate the portion of memory, a subset of the region of memory of the memory appliance (select portion/subset of region to allocate; 0019, 0021, 0034, 0130; allocation is coordinated with other clients, who perform administration operations to change operations that are available to other clients, modify attributes/metadata, 
instructions executable to map, at the first client device, at least the subset of the region of memory to a virtual address space (map portion of virtual address space; 0163, 0164, 0167), wherein data in the portion of the external memory is accessible from the first client device via client-side memory access in which a communication interface of the memory appliance is configured to access the region of memory on the memory appliance (external memory accessible from client; 0046, 0072, 0074, 0178; via communication interface; 0050, 0051, 0071, 0075).
As to claim 2, 16:
Stabrawa teaches selection of the subset of the region of memory in coordination with the second client device is based on a memory-allocation data structure (allocation metadata; 0058, 0062, 0092), wherein the memory-allocation data structure is shared with the second client device (allocation is shared; 0030, 0182). 
As to claim 3:
Stabrawa teaches instructions executable to update the memory-allocation data structure to indicate that the portion has been allocated as part of the selection of the subset of the region of memory in coordination with the second client device (update allocation metadata to indicate allocation; 0182, 0099, 0100, 0108, 0128). 
As to claim 4:

As to claim 5:
Stabrawa teaches instructions executable to access the memory-allocation data structure atomically as part of the selection of the subset of the region of memory in coordination with the second client device (atomic client access; 0190). 
As to claim 6:
Stabrawa teaches access to the memory-allocation data structure is coordinated based on one or more synchronization primitives (synchronize between memory appliances; 0083). 
As to claim 7-8:
Stabrawa teaches the memory-allocation data structure is included in the metadata/region of memory of the memory appliance (allocation metadata in appliance memory; 0119, 0121-0124). 
As to claim 9:
Stabrawa teaches the memory-allocation data structure includes one or more indicators that indicate whether corresponding portions of the region are allocated (memory allocation include flag/indicator to indicate allocated region; 0124, 0126). 
As to claim 10:
Stabrawa teaches selection of the subset of the region of memory in coordination with the second client device is based on message-passing between the first client and the second client (client side memory access through passing of messages; 0035, 0077, 0089). 
As to claim 11:
Stabrawa teaches the at least the subset of the region of memory mapped to the virtual address space includes all of the region of memory and wherein the at least the subset of the region of memory is mapped to the virtual address space before the request to allocate a portion of memory is received and/or before the subset of the region of memory is selected (allocated region of mapped virtual address space; 0163-0164). 
As to claim 12:
Stabrawa teaches a second subset of the region of memory is allocable by the second client device in response to a request to allocate a second portion of memory (request to allocate portion/subset of virtual address space; 0130, 0167, 0098-0100). 
As to claim 13:
Stabrawa teaches instructions executable to initialize at least a second portion of external memory after the at least the second portion of external memory is mapped at the first client device (initialization; 0098). 
As to claim 14:
Stabrawa teaches instructions executable to free the subset of the region of memory in response to destruction of a corresponding application logic or to a determination that the corresponding application logic is destroyed (destroy/revoke access region; 0052, 0096, 0105). 
As to claim 17:
Stabrawa teaches selecting the subset of the region of memory in coordination with the second client comprises identifying a free portion of the region of memory of the memory appliance 
As to claim 18:
Stabrawa teaches migrating an application logic from the first client device to the second client device by mapping, at the second client, the portion of the region of memory of the memory appliance that is indicated by the memory-allocation data structure to be allocated to the application logic on the first client (migrate region; 0096, 0109-0114). 
As to claim 19:
Stabrawa teaches migrating the application logic includes migrating the application logic from the first client device to the second client device without copying any data of the allocated portion of memory from the first client device to the second client device (migrate without copying data; 0182). 
As to claim 20:
Stabrawa teaches determining the portion of the region of memory of the memory appliance allocated to the application logic on the first client by accessing the memory-allocation data structure from the second client device (metadata identifies allocated memory region; 0047-0048). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THAN NGUYEN/Primary Examiner, Art Unit 2138